Citation Nr: 0737027	
Decision Date: 11/26/07    Archive Date: 12/06/07

DOCKET NO.  01-05 280A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased evaluation for residuals, shell 
fragment wounds to the right chest, currently evaluated as 10 
percent disabling.  


REPRESENTATION

Appellant represented by:	Sean Ravin, Attorney at Law


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran had over 20 years of active duty service which 
ended in June 1969.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  In 
September 2003, this case was remanded for further 
development.  

In April 2005 the Board denied the veteran's claim for an 
increased rating greater than 10 percent for evaluation for 
residuals of shell fragment wound to the right chest.  The 
veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In an 
Order, entered in September 2006, the Court granted the Joint 
Motion to Remand of the parties, Secretary of VA and the 
veteran, represented by counsel, and remanded the case to the 
Board for readjudication consistent with the Joint Motion.  
In the Joint Motion, the parties indicated they did not seek 
to disturb that portion of the Board's decision which 
referred inferred claims for service connection for rib 
removal, pulmonary emphysema and fibrosis to the RO for 
development and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the Joint Motion to Remand, the parties stated that the 
Board failed to provide adequate medical examinations and 
opinions.  The parties stated that the VA examiners did not 
consider the cardinal signs and symptoms of muscle disability 
as defined in 38 C.F.R. § 4.56(c).  The parties stipulated 
that the veteran must be provided separate VA examinations 
for his residuals, to include examinations for muscles to 
identify all muscles damages by the injury and to address 
cardinal signs and symptoms for these muscle injuries; as 
well as damage to the respiratory system, to consider 
fibrosis related to shell fragment wound; and an examination 
for skin/scars to address whether such residuals from shell 
fragment wound exist.  The parties indicated that the 
veteran's wounds also included the right shoulder.

In a letter dated in February 2007, the veteran's attorney 
requested that his VA and private treatment records 
subsequent to the April 2005 Board decision be obtained and 
associated with the claims folder.  

In order to comply with the Joint Motion and obtain 
outstanding medical records, further evidentiary development 
is necessary under the duty to assist, and the case is 
REMANDED for the following:

1.  A notice letter in compliance with 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006) should be sent to the veteran.

2.  The RO should request that the veteran 
furnish the names and addresses of all VA 
and private health care providers who have 
treated him for residuals of his gunshot 
wound after April 28, 2005.  With any 
needed signed releases from the veteran, 
the RO should request copies of the 
records of all treatment identified by 
him.  All records so obtained should be 
associated with the claims folder.  

3.  After securing any additional records, 
the veteran should be afforded appropriate 
VA medical examinations conducted by 
appropriate specialists to accurately 
determine the muscle groups affected by 
the gun shot wound (GSW) of the right 
chest, as well as to delineate all the 
residuals of the GSW of the right 
shoulder.  The veteran's claims file (to 
include a copy of this remand) and any 
additional records obtained pursuant to 
the development requested above, must be 
made available to the examiner for review 
in conjunction with the examination.

The examiner should be requested to 
specifically identify each specific muscle 
injured by the GSW wounds to the right 
chest and right shoulder.  The examiner 
must comment upon the nature, extent, and 
current degree of impairment manifested by 
such muscle damage (e.g., limitation of 
motion, muscle pain, weakness or fatigue, 
etc.).  Further, the examiner should 
identify the etiology of any neurological 
or other manifestations to include bone 
damage, respiratory damage such as 
fibrosis, and any scars due to the GSW 
residuals, as well as the degree of injury 
involved and any functional impairment 
that results.  The examiner should comment 
as to whether the disability associated 
with each of any affected muscles would be 
considered moderate, moderately severe, or 
severe.  In this regard, the examiner 
should comment concerning the presence or 
absence of the cardinal signs and symptoms 
of muscle disability, including loss of 
power, weakness, lowered threshold of 
fatigue, pain, impairment of coordination, 
and uncertainty of movement.

Also the examiner is asked to 
consider that objective findings for 
a moderate disability include 
entrance and (if present) exit scars, 
small or linear, indicating the short 
track of the missile through muscle 
tissue.  There will also be some loss 
of deep fascia or muscle substance or 
impairment of muscle tonus and loss 
of power or a lowered threshold of 
fatigue when compared to the sound 
side.  38 C.F.R. § 4.56(d)(2).

Objective findings of a moderately 
severe muscle wound are entrance and 
(if present) exit scars indicating 
the track of the missile through 
important muscle groups; indications 
on palpation of loss of deep fascia, 
muscle substance, or normal firm 
resistance of muscles compared with 
the sound side; and tests of strength 
and endurance compared with the sound 
side demonstrating positive evidence 
of impairment.  38 C.F.R. 
§ 4.56(d)(3).

Objective findings for severe muscle 
disability include ragged, depressed, 
and adherent scars indicating wide 
damage to muscle groups in the 
missile track.  Palpation shows loss 
of deep fascia or muscle substance, 
or soft flabby muscles in the wound 
area.  Muscles swell and harden 
abnormally in contraction.  The tests 
of strength, endurance, or 
coordinated movements compared with 
the corresponding muscles of the 
uninjured side indicate severe 
impairment of function.  If present, 
the following are also signs of 
severe muscle disability: x- ray 
evidence of minute multiple scattered 
foreign bodies, indicating 
intermuscular trauma and the 
explosive effect of the missile; 
adhesion of a scar of the long bones, 
scapula, pelvic bones, sacrum, or 
vertebrae, with epithelial sealing 
over the bone rather than true skin 
covering in an area where bone is 
normally protected by muscle; 
diminished muscle excitability to 
pulsed electrical current in 
electrodiagnostic tests; visible or 
measurable atrophy; adaptive 
contraction of an opposing group of 
muscles; atrophy of muscle groups not 
in the track of the missile, 
particularly of the trapezius and 
serratus in wounds of the shoulder 
girdle; and induration or atrophy of 
an entire muscle following simple 
piercing by a projectile. 38 C.F.R. § 
4.56(d)(4).

All examination results, along with the 
complete rationale for any opinion 
provided, to include citation to pertinent 
evidence of record and/or medical 
authority, as appropriate, should be set 
forth.

4.  After undertaking any other development 
deemed appropriate, the veteran's claim on 
appeal for residuals of shell fragment 
wounds, including scars, muscle nerve, lung 
and bone damage should be readjudicated. If 
any benefit sought is not granted, the 
veteran and his representative should be 
furnished with a supplemental statement of 
the case (SSOC) and afforded an opportunity 
to respond. The SSOC should specifically 
discuss all pertinent diagnostic codes 
addressing the functional impairments 
related to the right chest and right 
shoulder disabilities.  Thereafter, the 
case should be returned to the Board for 
further appellate review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



